                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                               GREEN BAY DIVISION

JOSHUA JERMAINE DENNIS,
                                                      Case No. 1:18-cv-00831-WCG
Plaintiff,
                                                      Honorable William C. Griesbach
        v.

BLUESTEM BRANDS, INC. d/b/a
FINGERHUT,

Defendant.

                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE JOSHUA JERMAINE DENNIS (“Plaintiff”) hereby notifies

the Court that the Plaintiff and Defendant have settled all claims between them in this matter and

are in the process of completing the final closing documents and filing the dismissal. The Parties

anticipate this process to take no more than 60 days and request that the Court retain jurisdiction

for any matters related to completing and/or enforcing the settlement. The Parties propose to file

a stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and

pray the Court to stay all proceedings until that time.

Respectfully submitted this 6th day of February 2019.



                                                        s/ Taxiarchis Hatzidimitriadis
                                                        Taxiarchis Hatzidimitriadis, #6319225
                                                        Sulaiman Law Group, Ltd.
                                                        2500 S. Highland Avenue, Suite 200
                                                        Lombard, IL 60148
                                                        (630) 575-8181
                                                        thatz@sulaimanlaw.com
                                                        Attorney for Plaintiff




                                                  1

             Case 1:18-cv-00831-WCG Filed 02/06/19 Page 1 of 2 Document 16
                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Taxiarchis Hatzidimitriadis
                                                              Taxiarchis Hatzidimitriadis




                                                  2

           Case 1:18-cv-00831-WCG Filed 02/06/19 Page 2 of 2 Document 16
